  Case: 4:19-cr-00563-AGF Doc. #: 2 Filed: 07/18/19 Page: 1 of 7 PageID #: 10




                              UNITED STATES DISTRICT COURT
                                                                                       fllE~'.'i:
                              EASTERN DISTRICT OF MISSOURI                         J,.iL   J 8 2019
                                    EASTERN DIVISION
                                                                                  U.S. r.m::11,iC1 '~JJRr
                                                                                EASTERN DISTRICT OF MO
 UNITED STATES OF AMERICA,                        )                                      ST. LOUIS
                                                  )
       Plaintiff,                                 )
                                                  )
                                                  )
 V.
                                                  )     4:19CR563 AGF/NCC
 DAVID E. KNOWLES,                                )
                                                  )
       Defendant.                                 )

                                          INDICTMENT

                                             COUNTI

       The Grand Jury charges that:

At all times pertinent to the charges in this indictment:

        I.     Federal law defined the term

       (a)     "minor" to mean any person under the age of eighteen years (18 U.S.C. §

2256(1));

       (b)     "sexually explicit conduct" to mean actual or simulated--

               (i)     sexual intercourse, including genital-genital, anal-genital, oral-genital,

               oral-anal, whether between persons of the same or opposite sex,

               (ii)    bestiality,

               (iii)   masturbation,

               (iv)    sadistic or masochistic abuse, or

               (v)     lascivious exhibition of the anus, genitals, or pubic area of any person (18

               U.S.C. §2256(2)(A));



                                                  1
  Case: 4:19-cr-00563-AGF Doc. #: 2 Filed: 07/18/19 Page: 2 of 7 PageID #: 11




        (c)     "computer" to mean an electronic, magnetic, optical, electrochemical or other high

speed data processing device performing logical, arithmetic or storage functions, including any

data storage facility or communications facility directly related to or operating in conjunction

with such device. (18 U.S.C.§ 2256(6));

        (d)     "child pornography" to mean any visual depiction, including any photograph,

film, video, picture, or computer or computer-generated image or picture, whether made or

produced by electronic, mechanical, or other means, of sexually explicit conduct, where--

                (A)      the production of such visual depiction involves the use of a minor

                engaging in sexually explicit conduct; or

                (C)      such visual depiction has been created, adapted, or modified to appear that

                an identifiable minor is engaging in sexually explicit conduct. (18

                U.S.C.§2256(8)).

        2.      The "Internet" was, and is, a computer communications network using interstate

and foreign lines to transmit data streams, including data streams used to store, transfer and

receive graphic files.

        3.      Between on or about October 12, 2018, and on or about December 5, 2018, in the

Eastern District of Missouri, and elsewhere,

                                      DA YID E. KNOWLES

the defendant herein, did knowingly possess material that contained an image of child

pornography that was produced using materials that traveled in interstate and foreign commerce,

to wit, a Toshiba hard drive, said hard drive having been produced outside Missouri and

therefore having traveled in interstate and foreign commerce, and said hard drive contained child

pornography, including but not limited to, the following:
                                                 2
  Case: 4:19-cr-00563-AGF Doc. #: 2 Filed: 07/18/19 Page: 3 of 7 PageID #: 12




                a.     "Screenshot (119).png" - a graphic image file that depicts a nude

prepubescent minor female laying on her back on the floor with her legs bound together and a

dog collar around her neck in a lascivious display of her genitals; and

                b.     "Screenshot (153).png" - a graphic image file that depicts a nude

prepubescent minor female laying on her back on a bed with her arms and legs bound in a

lascivious display of her genitals.

       In violation of Title 18, United States Code, Section 2252A(a)(5)(B).

                                             COUNT II

       The Grand Jury further charges that:

       4.      The allegations contained in paragraphs one and two of Count I of this Indictment

are incorporated by reference as if fully set forth herein.

       5.      Between on or about January 1, 2014, and on or about December 5, 2018, in the

Eastern District of Missouri, and elsewhere,

                                      DAVID E. KNOWLES,

the defendant herein, did knowingly employ, use, persuade, induce, and entice Victim 1, a minor

female, to engage in sexually explicit conduct, including, but not limited to Victim 1 laying on a

bed with green sheets, wearing a blue shirt, and spreading her legs in a lascivious display of her

genitals, while Knowles photographed the sexually explicit conduct, and said sexually explicit

conduct was for the purpose of producing a visual depiction of such conduct, and such depictions

were produced using materials that traveled in interstate and foreign commerce, to wit, an

Hitachi hard drive that was manufactured outside the State of Missouri,




                                                  3
  Case: 4:19-cr-00563-AGF Doc. #: 2 Filed: 07/18/19 Page: 4 of 7 PageID #: 13




       In violation of Title 18, United States Code, Section 2251(a) and punishable under Title

18, United States Code, Section 2251(e).

                                             COUNT III

       The Grand Jury further charges that:

        6.     The allegations contained in paragraphs one and two of Count I of this Indictment

are incorporated by reference as if fully set forth herein.

        7.     Between on or about January 1, 2014, and on or about December 5, 2018, in the

Eastern District of Missouri, and elsewhere,

                                      DAVID E. KNOWLES,

the defendant herein, did knowingly employ, use, persuade, induce, and entice Victim 1, a minor

female, to engage in sexually explicit conduct, including, but not limited to Victim 1 laying nude

on a bed with red sheets with her vagina and anus exposed, while Knowles photographed the

sexually explicit conduct, and said sexually explicit conduct was for the purpose of producing a

visual depiction of such conduct, and such depictions were produced using materials that

traveled in interstate and foreign commerce, to wit, a PNY Optima SC card and a Nikon Coolpix

camera, both of which were manufactured outside the State of Missouri,

       In violation of Title 18, United States Code, Section 2251 (a) and punishable under Title

18, United States Code, Section 225l(e).

                                             COUNTIV

       The Grand Jury further charges that:

       8.      The allegations contained in paragraphs one and two of Count I of this Indictment

are incorporated by reference as if fully set forth herein.

                                                  4
  Case: 4:19-cr-00563-AGF Doc. #: 2 Filed: 07/18/19 Page: 5 of 7 PageID #: 14




        9.      Between on or about January 1, 2014, and on or about December 5, 2018, in the

Eastern District of Missouri, and elsewhere,

                                      DAVID E. KNOWLES,

the defendant herein, did knowingly employ, use, persuade, induce, and entice Victim 1, a minor

female, to engage in sexually explicit conduct, including, but not limited to Victim 1 laying on a

bed with blue sheets, with pink underwear pulled down, and a man's finger digitally penetrating

Victim 1's vagina, while Knowles photographed the sexually explicit conduct, and said sexually

explicit conduct was for the purpose of producing a visual depiction of such conduct, and such

depictions were produced using materials that traveled in interstate and foreign commerce, to

wit, a PNY Optima SC card and a Nikon Coolpix camera, both of which were manufactured

outside the State of Missouri,

       In violation of Title 18, United States Code, Section 2251 (a) and punishable under Title

18, United States Code, Section 2251(e).

                                             COUNTY

       The Grand Jury further charges that:

        10.    The allegations contained in paragraphs one and two of Count I of this Indictment

are incorporated by reference as if fully set forth herein.

        11.    Between on or about January 1, 2014, and on or about December 5, 2018, in the

Eastern District of Missouri, and elsewhere,

                                      DAVID E. KNOWLES,

the defendant herein, did knowingly employ, use, persuade, induce, and entice Victim 1, a minor

female, to engage in sexually explicit conduct, including, but not limited to a close up a man's

                                                  5
  Case: 4:19-cr-00563-AGF Doc. #: 2 Filed: 07/18/19 Page: 6 of 7 PageID #: 15




fingers spreading open Victim 1's vagina, while Knowles photographed the sexually explicit

conduct, and said sexually explicit conduct was for the purpose of producing a visual depiction

of such conduct, and such depictions were produced using materials that traveled in interstate

and foreign commerce, to wit, a Samsung Galaxy cell phone that was manufactured outside the

State of Missouri,

       In violation of Title 18, United States Code, Section 2251 (a) and punishable under Title

18, United States Code, Section 2251 (e).

                                  FORFEITURE ALLEGATION

       The Grand Jury further finds by probable cause that:

        1.     Pursuant to Title 18, United States Code, Section 2253, upon conviction of an

offense in violation of Title 18, United States Code, Sections 225l(a) and 2252A(a)(5)(B), as set

forth in Counts I through V of the Indictment, the defendant shall forfeit to the United States of

America: any visual depiction as described in Sections 2251, 225 lA, 2252, 2252A or 2260 of

Title 18, or any book, magazine, periodical, film, videotape, or other matter which contains any

such visual depiction, which was produced, transported, mailed, shipped or received in violation

of Chapter 110 of Title 18; any property, real or personal, constituting or traceable to gross

profits or other proceeds obtained from such offense; and any property, real or personal, used or

intended to be used to commit or to promote the commission of such offense or any property

traceable to such property.

       2.      If any of the property described above, as a result of any act or omission of the

defendant:

               a.      cannot be located upon the exercise of due diligence;


                                                 6
  Case: 4:19-cr-00563-AGF Doc. #: 2 Filed: 07/18/19 Page: 7 of 7 PageID #: 16




               b.      has been transferred or sold to, or deposited with, a third party;

               c.      has been placed beyond the jurisdiction of the court;

               d.      has been substantially diminished in value; or

               e.      has been commingled with other property which cannot be divided

                       without difficulty,

the United States of America will be entitled to the forfeiture of substitute property pursuant to

Title 21, United States Code, Section 853(p).

                                                      A TRUE BILL.



                                                      FOREPERSON

JEFFREY B. JENSEN
United States Attorney



KYLE T. BATEMAN, #996646DC
Assistant United States Attorney




                                                 7
